                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    JENNY JOHNSON, individually and on behalf             CASE NO. C17-1779-JCC
      of a class of persons similarly situated, and on
10    behalf of the Providence Health & Services            MINUTE ORDER
11    403(b) Value Plan,

12                            Plaintiff,
                 v.
13
      PROVIDENCE HEALTH & SERVICES, et al.,
14

15                            Defendants.

16

17          The following Minute Order is made by direction of the Court, the Honorable John C.

18   Coughenour, United States District Judge:

19          This matter comes before the Court on the parties’ stipulated motion to stay proceedings

20   (Dkt. No. 47). The parties have reached an agreement in principle to settle the case and seek the

21   Court’s approval of a proposed class settlement. (Id. at 2.) The parties ask the Court to stay all

22   case management deadlines for 60 days to allow them to finalize the proposed settlement. (Id.)

23   Finding good cause, the Court STAYS all case management deadlines. Within 60 days of the

24   issuance of this order, the parties shall file a motion for preliminary approval of a class

25   settlement or seek an additional extension of time.

26          //


     MINUTE ORDER
     C17-1779-JCC
     PAGE - 1
 1        DATED this 7th day of November 2018.

 2                                               William M. McCool
                                                 Clerk of Court
 3
                                                 s/Tomas Hernandez
 4
                                                 Deputy Clerk
 5

 6

 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1779-JCC
     PAGE - 2
